DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2 April 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 44-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 44 recites the limitation " the round-trip time " in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim, as neither claim 42 or claim 44 have a prior recitation of a round trip time.  For the purposes of examination, claim 44 is being treated as if it depends from claim 43, as claim 43 would provide the necessary antecedent basis.  Claim 45 is rejected as depending from claim 44 and inheriting its deficiencies and failing to correct. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,972,278. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application slightly broaden the claims of the ‘278 Patent and on that basis the claims of the ‘278 Patent anticipate the claims of the instant application.
As to claim 31, the ‘278 Patent discloses a computer-implemented method comprising (Claim 1: A computer-implemented method comprising): 
receiving, from a server via a communication port of a computer, an attestation request, wherein the attestation request includes a nonce generated at the server (Claim 1:  receiving, via a communication port of the computer, from a server an attestation request, wherein the attestation request includes a nonce generated at the server); 
determining, by the computer, that a computer program being executed by a processor of the computer is digitally signed by a trusted third-party (Claim 1: wherein the attestation instruction is executed by the processor when the computer executes a predetermined computer program signed by a trusted third-party, and wherein the attestation instruction is accessible only to the predetermined computer program signed by the trusted third-party); 
executing, by the computer, an attestation instruction executable by the processor responsive to the determination that the computer program being executed by the processor is digitally signed by the trusted third-party, wherein the attestation instruction instructs the computer to perform an attestation process, and wherein access to the attestation instruction is restricted to programs signed by the third-party (Claim 1: executing, by a computer, an attestation instruction executable by a processor of the computer that instructs the computer to perform an attestation process, wherein the attestation instruction is executed by the processor when the computer executes a predetermined computer program signed by a trusted third-party, and wherein the attestation instruction is accessible only to the predetermined computer program signed by the trusted third-party); 
generating, by the processor when executing the attestation instruction, a verification value, wherein the verification value is a computation result of a predefined function taking the nonce as an initial value (Claim 1: generating, by the computer, a verification value based on the at least one computation parameter, wherein the verification value is a computation result of a predefined function taking the nonce as an initial value); and 
sending, by the computer, the verification value to the server via the communication port (Claim 1: and sending, by the computer, the verification value to the server via the communication port).
As to claim 32, the ‘278 Patent discloses the method of claim 31, further comprising obtaining, by the computer, a round- trip time for communication between the computer and the server (Claim 1:  obtaining, by the computer, a round-trip time for communication between the computer and the server).
As to claim 33, the ‘278 Patent discloses the method of claim 32, further comprising selecting, by the computer, at least one computation parameter for generating the verification value based on the round-trip time (Claim 1: selecting, by the computer, at least one computation parameter for generating the verification value based on the round-trip time).
As to claim 34, the ‘278 Patent discloses the method of claim 33, wherein the at least one computation parameter includes a number of iterations for the particular predefined function to be performed by the computer (Claim 10: The method of claim 1, wherein the at least one computation parameter includes a number of iterations for the particular predefined function to be performed by the computer) 
As to claim 35, the ‘278 Patent discloses the method of claim 31, wherein the predefined function comprises at least one of an encryption function and a cryptographic hash function (Claim 3: The method of claim 1, wherein the predefined function comprises at least one of an encryption function and a cryptographic hash function). 
As to claim 36, the ‘278 Patent discloses the method of claim 31, further comprising capturing, by the computer, additional data comprising at least one intermediate result of computation of the predefined function (Claim 4: The method of claim 1, further comprising capturing, by the computer, additional data comprising at least one intermediate result of computation of the predefined function). 
As to claim 37, the ‘278 Patent discloses the method of claim 36, wherein the predefined function includes a sequence of operations performed in series, and wherein an output of a previous step in the sequence is an input of a next step in the sequence (Claim 5:  The method of claim 4, wherein the predefined function includes a sequence of operations performed in series, and wherein an output of a previous step in the sequence is an input of a next step in the sequence).
As to claim 38, the ‘278 Patent discloses the method of claim 37, wherein the at least one intermediate result comprises a first intermediate result of a first operation in the sequence of operations and a second intermediate result of a second operation in the sequence of operations (Claim 6: The method of claim 5, wherein the at least one intermediate result comprises a first intermediate result of a first operation in the sequence of operations and a second intermediate result of a second operation in the sequence of operations).
As to claim 39, the ‘278 Patent discloses the method of claim 37, further comprising obtaining, by the computer, from the attestation request a number of iterations for the sequence of operations (Claim 7:  The method of claim 5, further comprising obtaining, by the computer, from the attestation request a number of iterations for the sequence of operations). 
As to claim 40, the ‘278 Patent discloses the method of claim 39, wherein each step of the sequence of operations is an operation that starts its computation with all bits of an input value, and wherein all bits of its computation result are obtained simultaneously (Claim 8: The method of claim 7, wherein each step of the sequence of operations is an operation that starts its computation with all bits of an input value and, and wherein all bits of its computation result are obtained simultaneously). 
As to claim 41, the ‘278 Patent discloses the method of claim 37, wherein the sequence of operations includes cryptographic hash functions and/or encryption functions (Claim 9: The method of claim 5, wherein the sequence of operations includes cryptographic hash functions and/or encryption functions).  
	Claims 42-51 recite a device commensurate in scope to the method of claims 31-41 and are thus rejected under a substantially similar rationale in view of claims 11-20 of the ‘278 Patent.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2009/0055550 by Way et al. discloses modifying parameters for throughput 
U.S. Patent Application Publication No. 2004/0039966 by Smith et al. discloses attestation requests at a computer
U.S. Patent Application Publication No. 2007/0261124 by Centonze et al. discloses authorization requirements for programs

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S MCNALLY whose telephone number is (571)270-1599. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469)295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL S. MCNALLY
Primary Examiner
Art Unit 2432



/Michael S McNally/Primary Examiner, Art Unit 2432